
	

114 HR 3854 IH: Real Time Transparency Act of 2015
U.S. House of Representatives
2015-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3854
		IN THE HOUSE OF REPRESENTATIVES
		
			October 28, 2015
			Mr. O’Rourke introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to require all political committees to notify
			 the Federal Election Commission within 48 hours of receiving cumulative
			 contributions of $1,000 or more from any contributor during a calendar
			 year, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Real Time Transparency Act of 2015. 2.48-hour notification required for all political committees receiving cumulative contributions of $1,000 or more during a year from any contributor (a)NotificationSection 304(a)(6)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(a)(6)(A)) is amended to read as follows:
				
					(A)
 (i)If a political committee receives an aggregate amount of contributions equal to or greater than $1,000 from any contributor during a calendar year, the committee shall submit a notification to the Commission containing the name of the committee (and, in the case of an authorized committee of a candidate, the name of the candidate and the office sought by the candidate), the identification of the contributor, and the date of receipt and amount of the contributions involved.
 (ii)If, at any time after a political committee is required to submit a notification under this subparagraph with respect to a contributor during a calendar year, the political committee receives additional contributions from that contributor during that year, the committee shall submit an additional notification under clause (i) with respect to such contributor each time the aggregate amount of the additional contributions received from the contributor during the year equals or exceeds $1,000 (excluding the amount of any contribution for which information is required to be included in a previous notification under this subparagraph).
 (iii)The political committee shall submit the notification required under this subparagraph with respect to a contributor—
 (I)in the case of a notification described in clause (i), not later 48 hours after the date on which the aggregate amount of contributions received from the contributor during the calendar year first equals or exceeds $1,000; or
 (II)in the case of an additional notification described in clause (ii), not later than 48 hours after the date on which the aggregate amount of contributions received from the contributor during the calendar year for which information was not already included in a notification under this subparagraph first equals or exceeds $1,000.
 (iv)For purposes of this subparagraph, any amount transferred by a joint fundraising committee which is established by an authorized committee of a candidate to any other authorized committee of that candidate shall be treated as a contribution by the joint fundraising committee to such authorized committee..
 (b)Effective DateThe amendment made by subsection (a) shall apply with respect to contributions received by a political committee under the Federal Election Campaign Act of 1971 during 2015 or any succeeding year, except that nothing in such amendment may be construed to require a political committee which does not receive contributions during the portion of 2015 which occurs after the date of the enactment of this Act to meet the requirements of section 304(a)(6)(A) of the Federal Election Campaign Act of 1971, as amended by subsection (a).
			3.Filing by Senate candidates with Federal Election Commission
 (a)Mandatory Filing with FECSection 302(g) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(g)) is amended to read as follows:
				
 (g)Filing With the CommissionAll designations, statements, and reports required to be filed under this Act shall be filed with the Commission..
 (b)Effective DateThe amendment made by subsection (a) shall apply with respect to materials filed on or after the date of the enactment of this Act.
			
